Citation Nr: 9913256	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
dyshidrosis of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  This case comes to the Board of Veterans' 
Appeal (Board) on appeal from the Department of Veterans 
Affairs (VA), Regional Office in Montgomery, Alabama (RO).

In this remand, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  In that case, the Court noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that "at the time of an initial rating 'separate ratings can 
be assigned for separate periods of time based on facts 
found', a practice known as 'staged' ratings . . . ."  
Fenderson, No. 96-947, slip op. at 8-9.  The Board has 
recharacterized the issue so that "staged" ratings may be 
considered in this case.

In Fenderson the Court concluded that the RO did not provide 
the appellant with a correct statement of the case concerning 
an issue because in addressing that issue the RO "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected . . . residuals of surgery 
to right testicle' . . . rather than as a disagreement with 
the original rating award, which is what it was."  Slip op. 
at 17 (emphasis in the original).  The Court then indicated 
that "this distinction is not without importance in terms of 
VA adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the statement of the case because 
the RO identified the issue on appeal not as a claim for an 
"increased" disability rating for the veteran's 
service-connected skin disorder but as "[e]valuation of skin 
condition of the hands and feet."  More importantly, the 
statement of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the service-connected skin 
disorder.  Consequently, and in light of this remand, the 
Board sees no prejudice to the veteran in recharacterizing 
the issues on appeal to properly reflect the veteran's 
disagreement with the initial disability evaluation assigned 
to his service-connected skin disorder.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


REMAND

The veteran's claim of entitlement to an initial compensable 
disability rating for dyshidrosis of the hands and feet is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Therefore, the VA has a duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).  The Board notes that in his April 1998 
substantive appeal, the veteran specifically referenced an 
October 1997 VA outpatient treatment record which reportedly 
showed an increased in severity of his service-connected skin 
disorder.  This treatment record should be associated with 
the veteran's claims file.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should also be requested 
to identify all sources of treatment 
received for his service-connected 
dyshidrosis of the hands and feet since 
June 1997, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims file), 
should then be requested, to specifically 
include a VA outpatient treatment record 
dated in November 1997.  All records 
obtained should be added to the claims 
file.

2.  The RO should then re-adjudicate the 
veteran's claim of entitlement to an 
initial compensable disability rating for 
dyshidrosis of the hands and feet, to 
include "staged ratings" in accordance 
with Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

3.  Thereafter, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the case should be returned to 
the Board for further appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required of 
the veteran until he receives further notice; however, the 
veteran that he is free to submit additional evidence and 
argument while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Falzone v. Brown, 8 Vet. App. 398 
(1995). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


